Citation Nr: 0209439	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  02-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for joints disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 and later rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the veteran's 
claims of entitlement to service connection for joints 
disability.  A notice of disagreement was received in May 
2001, and after issuance of a statement of the case in 
November 2001, the substantive appeal was received in 
December 2001.

The veteran testified at a video conference hearing in 
February 2002, before the undersigned, and a copy of the 
transcript is of record.  The veteran submitted additional 
evidence in May 2002, and offered additional argument through 
his representative in June 2002.  The case is now ready for 
adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. There is no current diagnosed disability associated with 
the veteran's complaints during service.


CONCLUSION OF LAW

A joints disability was not incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that he is entitled to 
service connection for joints pain and stiffness, 
characterized as a joints disability, which had its onset in 
service, and is related to in-service hospitalizations in 
September 1966, and November 1967.

Service medical records show March 1966 pre-induction 
examination in which the veteran disclosed several conditions 
including tonsils and a broken finger; calcium deposit and 
cyst in the left thigh; and ruptured muscle in the right 
thigh.  He indicated that he had consulted two private 
physicians for the thigh conditions.  On physical examination 
in July 1966, no other defects were noted, and the veteran 
was certified fit for military service.

In September 1966, the veteran complained of fever and sore 
throat, vomiting, weakness, nausea, diarrhea for two days, 
and coryza.  Physical examination revealed coryza, with a 
slightly infected throat.  The chest and abdomen were noted 
as negative, and the diagnostic impression was mild viremia.  
The veteran was treated with medications which resolved the 
conditions, he was returned to duty.

In May 1967, he was hospitalized with complaints of nausea 
and headache.  Physical examination of the abdomen was 
negative.  In November 1967, he was hospitalized with 
complaints of fever, chills, weakness and nausea, vomiting 
and diarrhea.  Severe cramping was relieved with Lomotil.  It 
was noted that the diarrhea cleared rapidly but he continued 
to have occasional fever.  No pathogens were identified in 
tests of the blood and stools, and the diagnosis was acute 
gastroenteritis of non-specific etiology.  The veteran was 
returned to duty after ten days hospitalization.

A July 1968 separation examination is negative for any 
abnormalities or residuals associated with the mild viremia 
of September 1966, or the gastroenteritis of November 1967.  
In the Report of Medical History dated July 1968, the veteran 
noted his health as excellent, and joints and musculoskeletal 
systems were all noted by the examiner as normal.  The 
service medical records are generally negative for any 
complaint, diagnosis or treatment of joint pain or stiffness 
during military service.

In a July 2000 statement, the veteran asserted that while in 
South Vietnam, he was caught in monsoon rains, and was 
exposed for twelve hours in wet fatigues at a check point; 
and the next day, he suffered from acute chills and fever, 
and was hospitalized.  He asserted that "the core" of his 
current joint problems had its onset then because he has 
experienced stiffness and soreness of the joints from that 
time on, and severe pain over the years.

October 2000 VA emergency treatment notes reveal complaints 
of stiffness and pain in the joints, shoulders, and hips, 
reportedly beginning in service in 1968.  He complained of 
increasing pain in his shoulders and hips.  On examination, 
he reported a history of tendonitis, stiffness in his 
shoulders, hips and wrists for approximately one hour every 
morning, relieved with stretching, exercise, and over-the-
counter pain medications.  He denied any fever, chills or 
night sweats.  His medical history was negative for chest 
pain, shortness of breath, abdominal pain, changes in bowel 
habits, changes in urination, swelling in the legs, or 
headaches.  No abnormalities were found in examinations of 
the lungs, head, heart and other systems.  There was no 
swelling or tenderness of the joints and no warmth in the 
joints.  In an October 2000 rating decision, the RO denied 
the claim as not well grounded, and as lacking any evidence 
of in service incurrence, or of a current disability related 
to an in-service disability.

In a March 2001 statement, the veteran reported post service 
treatment of his joints disability in 1968 in college.  He 
also indicated that he was told he had calcification of the 
joints and tendons in 1978 by private physicians in Dallas.  
Additionally, he stated that he had been treated by a private 
doctor in the early 1970's and by various other physicians 
and chiropractors over the years.

In January 2001, the RO notified the veteran of the 
information necessary to support his claim.  In February 
2001, the RO issued another letter to the veteran describing 
additional evidence that should be submitted in support of 
his claim for joint disability.  A VA form #21-4142 was sent, 
requesting information on all private physicians seen, and 
authorizations for release of information, complete mailing 
addresses and other relevant information.  In February 2001, 
the RO notified the veteran of the VA's new duties under the 
Veterans' Claims Assistance Act of 2000, and requested that 
he provide the names and addresses of all private physicians 
from whom he had received treatment since discharge from 
military service. 

In an April 2001 rating decision the RO denied service 
connection, finding no evidence of in service incurrence of a 
joint disability related to or caused by in service fever, 
chills, or stiffness, as asserted by the veteran, and no 
evidence of a relation to any currently diagnosed joints 
condition.

The veteran was afforded a VA joints examination in October 
2001.  He reported his in service hospitalization in 1967 and 
asserted that in the following year he began experiencing 
migratory polyarthralgia in the lateral aspect of the hips 
and glenohumeral aspect of the shoulders, predominantly.  He 
complained of morning stiffness in the interscapular area, 
and the feet, with increase in pain of the shoulders in the 
evening.  Flare-ups of pain were reported as lasting 4-5 
days, and confining him to bed.  He reported that his 
condition improved with bed rest and Ibuprofen.

Examination showed normal affect, posture and gait, and the 
entire musculoskeletal system was noted as normal.  There was 
minimal X-ray irregularity at the pubic symphysis and left 
iliac crest of the pelvis.  The examiner opined that "[a] 
specific diagnosis for the chronic skeletal discomfort was 
not possible.  Rheumatoid arthritis is most unlikely in the 
absence of objective findings after 30+ years of symptoms."  
The examiner also opined that a causal relationship between 
the in service occurrence of gastroenteritis and the 
subsequent symptoms reported by the veteran, "is NOT [sic] 
plausible."

In a February 2002 video conference hearing before the Board, 
the veteran testified that he was caught in monsoon rains in 
November 1967, and experienced chills and fever which was the 
onset of his current joint pain and stiffness and soreness 
condition.  He reported being treated in college in 1968 for 
joints condition, and experiencing migratory pains in 
different joints in his body.   He testified to being 
currently unemployed, but stated that the joints pain was an 
annoyance when he was employed because of stiffness in the 
back and shoulders when driving.  He also testified to 
swelling in the joints, ankles, knuckles and elbow areas, and 
to treatment by various doctors since separation, from time 
to time when flare-ups of symptoms occurred.

As to combat, the veteran testified that he was "in areas of 
combat" but not in a foxhole; but in areas where unfriendly 
fire was taking place.

Private outpatient treatment notes dated in September 1983 
and February 1984, show complaints of pain the right achilles 
tendon and in the right hand web space one and two, first 
metacarpal phalangeal joint.  Examination revealed normal 
neurological findings of the ankle, and hand, and range of 
motion of the hand was normal.  There was no swelling or 
evidence of lesions, and no treatment for the hand was 
recommended.

Finally, in a private outpatient treatment note dated in 
March 2002, an examiner reported speaking with the veteran 
regarding his medical history, and opined that there was a 
distinct possibility that present symptoms were related to 
severe fever and hospitalization while serving in Vietnam.

Analysis

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for joints disability, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his joints disability, and 
to obtain an opinion as to the etiology of his disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
February 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for additional 
assistance in the development of the claim as required by the 
VCAA, or without giving the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. § 3.303.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b).  A determination of service connection requires 
findings of the existence of a current disorder and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that although the examiner in the October 
2000 VA emergency treatment notes assessed the symmetric 
joint involvement as most likely related to rheumatoid 
arthritis, yet an October 2001 VA examiner noted that 
rheumatoid factor tests were negative, and concluded that a 
specific diagnosis for the veteran's skeletal discomfort was 
not possible.  The examiner opined that a causal relationship 
between in-service viremia or gastroenteritis and the current 
joints complaints was not plausible. 

Favoring the veteran is the most recently submitted March 
2002 opinion from a private physician finding "a distinct 
possibility" that the present disability may be related to 
the in service illness.  However, this opinion lacks a stated 
basis other than the veteran's self-reported history, and is 
given less weight than the October 2001 VA examiner's opinion 
because there is no diagnosis, nor is there any indication 
that the physician reviewed the veteran's medical records.  
In contrast, the October 2001 VA examiner's opinion finding 
no diagnosis or relation to service, was based on a 
comprehensive review of the entire medical record, as well as 
an orthopedic examination of the veteran, and is therefore 
entitled to greater weight.  Moreover, the private physician 
only found a "distinct possibility."  The VA examiner, 
however, definitely ruled out any relationship.

Additionally, recently submitted 1983 and 1984 private 
medical records regarding treatment of the hand and foot do 
not offer any diagnosis of the asserted joints condition.  
Although the overall evidence shows complaints of pain, pain 
alone is not a disability for service connection purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board recognizes the veteran's and lay statements from 
friends attesting to his joint pain, and is sympathetic to 
his claims, but while the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge; that is, he cannot 
diagnose his condition and assert its medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus where, 
as here, a determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim of entitlement to service 
connection for a joints disability is denied.


ORDER

Service connection for a joints disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

